Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 1 of 9

IN Tll[;` UNITL".I) {~S`I`A'[`ES l')lS‘I`l{l(`T (_`OURT
FOR 'l`lll`:i [)lS'[`RlC'l` ()l~` L'()LUMH[A

AT[.AS BREW WORKS, I-l..C. ) Civil Aetion No.
2052 Wcst Virginla Ave, NE. Suitc l02 )
Washington, DC 20(](12 ) C()Ml’l,AINT
l
Plaintii`f, t TI".MPORARY RESTRAINING
) ORDF.R AND PRELIMINARY
v. ) IN.IUNCTION REQUESTED
l
MATTHEW G. WHlTAKl-".R, in his ot`|'lcia| J
capacity as Acting Attorney (J`encral ol`thc ) Ca$ef 1 llg_CV*00079 _
united sense ) Assigned To ; Cooper, Chnstopher R.
950 P¢nns~yivano /wcnue. Nw ) Assign_ Date : 1115/2019
r~ » ‘ 1 ') - . .
\K ashini,ton. DC ._0530 000] )} Descr|ptlon: TRO/P| (D_.DECK)
Dct`cudaut. ]
____n___i_____________“_n_____________.___-___ l
COM PLAINT
lNTRODL'-CTION

1`lie l`~`irst Amcndlneut never "shuts down." Aln-'ays essential` it remains in el't`ect regardless
of what Congress may or may net decide with respect to the federal bridch Arnerieans’ hindamenral
right to free speech requires no (.`.ongrcssiooal authorization

The Framers would have rccoiled at thc notion that Americans \vould l`ear criminal
prosecution for speaking merely because Cong,rcss has not enacted a hill funding the operation ot`a
content-based prior restraint on their speech. Yet that is the quandary afflicting Atlas Brew Works, a
neighborhood production erat`t brewer in our Nation`s capital 'l`he l"cderal Alcohol Adntiuistration
Aet', 2'? U.S.C. § 201 subjects Atlas to criminal penalties should il ship beer with unapproved labels
in interstate commerce But ('_`.ongt'css has not enacted legislation funding the issuance of`
“Certifieates OfL-abel Approval," or “COI.AS." t`or beer labels at the present time. There is no
telling whether or vvhen such legislation might be l`orlheoming, or how long it might take the
government to approve COLA applications should funding t`or this activity be someday rcstored.

RECEIVED

JAN 1 5 2019

Clerk U S Distrlet& Bankr
. . . a tc
Courts mr the Di'strtet et Cata?nhia

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 2 of 9

But Atlas must exercise its First Amendmcnt speech rights now.

Atlas sits on 40 barrels of seasonal, perishable beer-an apricot-infused India pale ale
known as THE PREC|OUS ONE_that it cannot lawfully label for interstate sale in kcgs, as scheduled,
for lack of a COLA. Atlas needs not only to sell this product, but to have its fermenting tanks
emptied of THE PRECtOUS ONE to make way for the production of other beer, including its summer
seasonal brew. The government has approved the brewery’s label for the sale of THE PREC|OUS ONE
in cans, but stopped reviewing COLA applications before reaching Atlas’s application to approve
THE PRECIOUS ONE’s “keg collar” labcl. Atlas cannot can its entire production of THE PRF.C!OUS
ONE. It must ship substantial amounts of this beer in kegs, in interstate commerce and soon, lest THE
PRECIOUS ONE become worthless And it has other beers in the pipeline, requiring labels not yet
approved by the government.

Atlas does not seek a mandatory injunction to reopen the COLA function. lt does not seek
the redirection or appropriation of any federal timds. It raises no challenge to the COLA process
itse|f, or to any of the standards the government would apply in licensing beer labels were the
government back in the licensing business

Rather, Atlas’s propositions are simple: It cannot be denied the right to speak for lack of
meeting an impossible condition. The right to free speech is not a favor that the government affords
Americans when political circumstances allow. Moreover, the COLA requirement, a content-based
prior restraint on speech, is currently unconstitutional because the licensing authority withholds
permission indefinitely Under these circumstances, the COLA requirement's enforcement must be

enjoined.

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 3 of 9

THE PAR'I`IES

l. plaintiff Atlas Brew Works LLC (“Atlas"), is a limited liability company organized
under the laws of the State of Delaware, whose headquarters are located in the District of Columbia,
and whose principal place of business is located in the District of Columbia. Atlas Brew Works
creates and sells craft beers from its solar-powered facility, shipping approximately 60,000 cases a
year to its network of wholesalers who in turn distribute Atlas Brew Works beers to its corporate
customers in the retail, bar, and restaurant businesses Atlas Brew Works brings this action on its
own behalf and on behalf ot`its customers and the consumers of its products

2. Defcndant Matthew Whitaker is sued in his capacity as the Acting Attomey General
of the United States. As the Acting Attomey General, Whitaker is' responsible for executing and
administering laws, eustoms, practices, and policies of the United States, and is presently enforcing
the laws, customs, practices and policies complained of in' this action..

JURlSDlCTION AND VENUE

3. This Court has subject matter jurisdiction'over this action pursuant to 28 U.S.C. §§
1331,1346, 2201, and 2202.

4. Venue lies in this Court pursuant to 28 U.S.C. § l39l.

~STATEMENT OF FACTS
Atlas Brew Works Speaks Via Beer Labels

5. Speech is essential to Atlas Brew Works. Like all beverage producers, Atlas Brew
Works must label the containers of its products that it wishes to distribute. lt cannot sell, and no one
will purchase, random unidentified liquids.

6. Atlas Brew Works expresses itself through the labels it places on cans and kegs

containing its beers. lts labels communicate essential infonnation to consumers, such as a beer’s

Case 1:19-cv-OO_O79-CRC Document 1 Filed 01/15/19 Page 4 of 9

brand name, the style and type of beer, a beer’s ingredients, its origin, alcohol content, and important
safety information. The labels also contain other useful information, such as suggested food pairings
and Atlas’s web address where individuals may read more messages from Atlas. And by its choice of
font, color, artwork, and other design elements of its beer labels, Atlas Brew Works seeks to enhance
consumers’ enjoyment of its product and convey and further the Atlas brand.

The Cri'minalization ofUnapproved Beer Labels

7. The Federal Alcohol Administration Act, 27 U.S.C. § 201 et seq. (“the FAA Act”)
regulates the content of alcoholic beverage labels shipped in interstate commerce by requiring and
forbidding various types of speech that such labels might convey. The Act provides that “[i]t shall be
unlawful for any person engaged in business as a . . . brewer . . . [t]o sell or ship or deliver for sale or
shipment, or otherwise introduce in interstate or foreign commerce . . . any . . . malt beverages in
bottles, unless such products are bottled, packagedl and labeled in conformity with such regulations,
to be prescribed by the Secretary of the Trcasury, with respect to packaging, marking, branding, and
labeling and size and fill of container . . .`.” 27 U.S.C. § 205(¢).

8. The regulations issued by the Treasury Secretary must prohibit various false,
misleading, obscene, or misleading statements, and the disparagement of competitors’ products; and
require the disclosure of the beer’s identity and quality, the net contents of the container, and the
identity of the beer’s manufacturer, 27 U.S.C. § 205(¢), and this, they do. See 27 C.F.R. Part 7.

9. To ensure compliance with federal beer label content standards, the FAA Act
subjects all beer labels to a prior restraint, known as a “COLA”.

ln order to prevent the sale or shipment or other introduction of . . . malt beverages in

interstate or foreign cotnmerce, if bottled, packaged, or labeled in violation of the

requirements of this subsection . . . no brewer or wholesaler of malt beverages shall bottle . . .

for sale or any other commercial purpose . . . malt beverages . . . unless, upon application to
the Secretary of the Treasury, he has obtained and has in his possession a certificate of label

4

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 5 of 9

approval covering the . . . malt beverages, issued by the Secretary in such manner and form

as he shall by regulations prescribe: Provided, 'l`hat any such . . . brewer or wholesaler of

malt beverages shall be exempt from the requirements of this subsection if, upon application

to the Secretary, he shows to the satisfaction of the Secretary that the . . . malt beverages to

be bottled by the applicant are not to be sold, or offered for sale, or shipped or delivered for

shipment, or otherwise introduced, in interstate or foreign eommerce.
27 U.S.C. § 205(e). A Treasury regulation likewise provides that “[n]o person may bottle or pack
malt beverages, or remove malt beverages from the plant where bottled or packed unless an
approved certificate of label approval, TTB Forin 5100.31, is issued.” 27 C.F.R. § 7 .4l(a). But
brewers need no longer seek exemptions from the label approval requirement when selling beer
intrastatc. See TTB Ruling 2013-l (Mar. 27, 20 l 3), available at https://www.ttb.gov/
rulings/2013~l .pdf

10. 'l`he FAA Act, including the COLA requirement, is administered by the Treasury
Department’s Alcoliol and Tobacco Tax and Trade Bureau (“T'I`B”). COLA applications for beer
are typically processed within three 'weeks.

l l. The Attomey General may bring an action in the relevant United States District
Court “to prevent and restrain violations of’ the FAA Act. Shipping beer in interstate commerce
without a COLA, in violation of 27 U.S.C. § 205, is a misdemeanor punishable by a fine ol` up to
$ l ,000 per offense, although the Treasury Secretary is authorized to settle for half. 27 U.S.C. § 207.

The Prohibiti'on ofA !Ias 'Brew Works 's Labels

12. On January 3, 2019, Atlas began brewing the first 40 of 100 planned barrels ofTHE
PRECIOUS ONE, a seasonal, apricot-iiifused India pale ale that it intends to sell between February and
April, 2019. Atlas distributes approximately 60% of its beer in half-barrel kegs, and approximately

40% of its beer in cans. Of the initial 40 barrel batch of TH}E'. PRECIOUS ONE, Atlas would fill

approximately 40 kegs. lt intends to retain four of these kegs for its tap room. Half the remaining

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 6 of 9

kegs will be distributed elsewhere within the District of Columbia, and the other half will be
distributed to Atlas’s five out-of-state distributors in Maryland, Virginia, and Tennessee.

13. On November 28, 2018, Atlas applied for a COLA for the labeling ofcans ofTHE
PRECIOUS ONE. On December l7, 2018, the TTB approved this application.

l4. On December 20, 2018, Atlas applied for a COLA for the label to be applied to kegs
of THE PRECIOUS ONE, and for COLAs vfor nine other labels, of which five have been approved.

15. On December 22. 2018, appropriations lapsed for various government agencies,
including the TTB, without the TTB having taken any action on Atlas‘s five pending COLA
applications, including the COLA application for THE PRi-;ClOUS ONF. keg label.

16. “No Money shall be drawn from the 'l`reasur‘ , but in Consequence of Appropriations
made by Law . . . .” U.S. Const. art. l, § 9. cl. 7.

l7, The T'l`B’s home page now greets visitors with an advisory titled,

A'PPRoPRiATioNs LAPSF. No'rici~;
CESSATION OF TTB OPERATIONS
WlTl~l LIMlTED ACCESS TO
ww\v.ttb.gov

18. TTB advises that COLA “submissions will not be reviewed or approved until
appropriations are enactcd. ln addition, other information on this website may not be up to date, and
TTB will not be able to respond to questions or comments submitted via the website until
appropriations are enacted. TTB will suspend all non-excepted TTB operations, and no personnel
will be available to respond to any inquiries, including emails, telephone calls, facsimiles, or other
communications The website and operations will Iiilly resume when appropriations are reenacted.

TTB has directed employees NOT to report to work and they are prohibited by federal law from

volunteering their services during a lapse in appropriations Once funding has been restored and the

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 7 of 9

government shutdown is over, we will work to restore regular service as soon as possible.” See
https://www.ttb.gov/index.shtml (last visited Jan. 13, 2019).

19. The initial 40 barrels of THE PRECIOUS ONE are ready for consumption. The beer is
perishable after 120 days, and seasonal. Atlas cannot retain THE PREC|OIJS ONE in its fermenting
tank indefinitely, and it will need to have the tank vacated of THE PRECIOUS ONE to make room for
the production of additional beer. Atlas cannot realistically sell all of THE PRECIOUS ONE intended
for interstate keg delivery by other means. lt can sell only so much beer in its tap room, in kegs for
distribution within Washington, D.C., and in cans. ln any event, Atlas intends to continue conveying
its beer labels beyond the District ofColumbia, so that its public in the various states may continue
receiving Atlas’s messages (and its beer).

20. Atlas estimates its losses from being unable to sell THE PREC!OUS ONE kegs iri
interstate commerce would be $5,000 for the current 40 barrel batch, and 315,000 for the total
planned 100 barrel production mn. Thesc losses would multiply greatly, threatening Atlas's
continued existence, as the COLA prohibition effectively shuts down further production of new
beers and the rebranding of existing beers.

21. Atlas refrains ii'om labeling and placing kegs of THE PRECIOUS ONE in interstate
commerce because it does not have a Certificate OfLabel Approval for any label that it might place
on THE PRECIOUS ONE kcgs, and it reasonably fears prosecution under 27 U.S.C. § 207 for violating
the COLA requirement of27 U.S.C. § 205(e) and 27 C.F.R. § 7.4 l(a). Atlas will refrain from

publishing other new beer labels indefinitely for the same reason.

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 8 of 9

COUNT ONE
RIGHT OF FREE SPEECH. U.S. CONST. AMEND.I

22. Beer labels are a fomi of expression protected by the First Amendment. See, e.g.,
Rubi`n v. Coors Brewing C'o.. 514 U.S. 476 (1995); Bad Frog Brewei'y, Inc. v. New York State
Liquor Au!hority,l 34 F.3d 87 (2d Cir. 1998); Fl_vi'ng Dog Brewery, LLLP v. Mich. Liquor Control
Comm 'n, 597 ch. Appx. 342 (6th Cir. 20|5); .¢Iornell Brewing Co. v. Brady, 819 I-`. Supp. l227
(E.D.N.Y. 1993).

23. Because, as a matter of la\v, rio mechanism exists by which brewers might obtain a
Certificate Of Label Approva| for their beer, criininalizing the publication of unapproved beer labels
violates the First Amendment right of free speech on its face, and as applied to Atlas Brew Works’s
labels. Atlas is entitled to declaratory and injunctive relief against these violations of its First
Amendment rights and those of its customers

COUNT TWO
RIGH'I` OF FREE SPEECH - PRlO`R RESTRAINT, U.S. CONST. AMEND.I

24. The Certit'ieate Ofl.abel Approval requirement of 27 U.S.C. § 205(e) and 27 C.F.R.
§ 7.41, is a content-based prior restraint on spceeh. 1

25. As a matter of law, this prior restraint is currently unbounded as to time. It therefore
violates the First Amendment right of free speech.

26. Defendant’s enforcement of this content-based prior restraint, on its face and as-
app|ied against Atlas Brew Works’s labels, notwithstanding the fact that applications to approve
labels under the scheme are indefinitely unreviewable as a matter of 'law, violates Atlas’s First
Amendment right to publish its beer labels, and`tli'e First Amendinent right of Atlas’s customers and
consumers’ right to receive the labels. Atlas is entitled to declaratory and injunctive relief against

these violations of the First Amendment.

06

Case 1:19-cv-OOO79-CRC Document 1 Filed 01/15/19 Page 9 of 9

PRAYER FUR Rl~`.LIEF

WHER EFORE, Plaintit`f respectfully requests that this Court:

l. Issue a temporary restraining ordcr. preliminary injunction, and permanent

injunction, prohibiting defendant, his oi`ficcrs, agents, servants, cmployees, and all persons in active

concert or participation with them who receive actual notice ofthe injunction, from enforcing 27

U.S.C. § 207 against Atlas Beer Works LLC for bottling, distributing displaying or advertising

kegs oi`THF. PRECIOUS ONE without a Cei‘tii`icntc OfLahcl Approvrii.

2. issue preliminary and permanent injunctions prohibiting defendant, his officers

iigcnts, scrvants, cmployccs, and all persons in active concert or participation with them who receive

actual notice ofthe injunction, from enforcing 27 U.S.C. § 207 against tile bottling, distributing

displaying or advertising of beer without a Ccrtif'ic'.itc (Jt` l,zibcl Approvnl.

3. Dcclarntory relief consistent with the injunctioii;

4. Costs ofsuit;

5. Attomey fees and costs pursuant to 28 U.S.C. § 2412; and

(). Any other further relief ns thc Court deems just and appropriatel

Dntcd: Jzinuary 15, 3019

By'.

Rcspcctfu|iy submitted,

Alnii Gurri (l).C. Bzir No. 453449]
Gurn PI..LC

916 Princc Street, Suite 107
Alcxnndria, VA 22314

703,835.908'1" 7 .9?.?665
/

Alan Gura /

Attomey for PlaiiitiffAtlas Brew Works LLC

